Name: Council Regulation (EEC) No 3302/86 of 27 October 1986 suspending imports of gold coins from the Republic of South Africa
 Type: Regulation
 Subject Matter: trade;  international trade;  iron, steel and other metal industries;  Africa;  monetary economics
 Date Published: nan

 31 . 10 . 86 Official Journal of the European Communities No L 305/ 11 COUNCIL REGULATION (EEC) No 3302/86 of 27 October 1986 suspending imports of gold coins from the Republic of South Africa Africa (heading No ex 72.01 of the Common Customs Tariff) in the Community is hereby suspended . Article 2 This Regulation shall not preclude the putting into free circulation of gold coins originating in the Republic of South Africa :  minted before 1961 , or  accompanied by import documents, issued before the date of the entry into force of this Regulation , which mention the Republic of South Africa as the country of origin , or  imported in execution of contracts concluded before that date, or  in course of shipment to the Community at that date . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the refusal of the Government of the Republic of South Africa to take concrete measures leading to the abolition of apartheid and the deterioration of the situ ­ ation in that country have given rise to discussions in the context of European political cooperation ; Whereas such discussions have led to a consensus to suspend the importation of gold coins originating in the Republic of South Africa ; Whereas it has been considered necessary that measures effective in all Member States should be taken with a view to such a suspension ; Whereas the Member States have therefore decided to adopt a Council Regulation pursuant to the Treaty ; Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 The putting into free circulation of Krugerrands and all other gold coins originating in the Republic of South Article 3 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 October 1986 . f For the Council The President G. HOWE